           Case 1:19-cv-01472-NONE-JLT Document 32 Filed 08/04/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                   UNITED STATES DISTRICT COURT

13                                 EASTERN DISTRICT OF CALIFORNIA
14

15
      JOSHUA COWLEY, on behalf of himself and all           Case No.: 1:19-cv-01472-NONE-JLT
16    others situated,
                                                            [PROPOSED] ORDER GRANTING JOINT
17                    Plaintiff,                            REQUEST FOR THE COURT TO
                                                            ADMINISTRATIVELY ADJUST BRIEFING
18
                      vs.                                   SCHEDULE SET AT ECF 27
19
      PRUDENTIAL SECURITY, INC.,                            (Doc. 31)
20
                      Defendant.
21

22            The Court has reviewed the stipulation of counsel regarding the briefing schedule for the
23   motion for condition certification of the collection under the FLSA. They are correct that the Court
24   made a typographical error. Thus, the stipulation is GRANTED, and the schedule is amended as
25   follows:
26            1.     The opposition or a statement of non-opposition to the motion SHALL be filed no later
27   than December 4, 2020.
28   ///

           [PROPOSED] ORDER GRANTING JOINT REQUEST FOR THE COURT TO ADMINISTRATIVELY ADJUST
                                    BRIEFING SCHEDULE SET AT ECF 27
        Case 1:19-cv-01472-NONE-JLT Document 32 Filed 08/04/20 Page 2 of 3


 1
          All other deadlines remain the same.
 2

 3

 4   IT IS SO ORDERED.
 5
       Dated:   August 4, 2020                       /s/ Jennifer L. Thurston
 6                                               UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               -2-
       [PROPOSED] ORDER GRANTING JOINT REQUEST FOR THE COURT TO ADMINISTRATIVELY ADJUST
                                BRIEFING SCHEDULE SET AT ECF 27
     Case 1:19-cv-01472-NONE-JLT Document 32 Filed 08/04/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             -1-
     [PROPOSED] ORDER GRANTING JOINT REQUEST FOR THE COURT TO ADMINISTRATIVELY ADJUST
                              BRIEFING SCHEDULE SET AT ECF 27
